Citation Nr: 0402482	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
January 1968, and from September 1990 to October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision.  The 
veteran filed a notice of disagreement in January 2002, the 
RO issued a statement of the case in March 2003, and the 
veteran perfected his appeal later that month.

As detailed in the decision section below, the veteran's 
claim to reopen is granted.  The underlying claim for service 
connection for a low back disability is discussed in the 
remand section.


FINDINGS OF FACT

1.  The veteran was last denied service connection for a low 
back disability by a November 1985 Board decision; the 
Chairman of the Board has not ordered reconsideration of this 
decision; this decision is final.

2.  Evidence received since the November 1985 Board decision 
has not been considered previously and bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the current claim.


CONCLUSIONS OF LAW

1.  The November 1985 Board decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d) (2003).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 38 
C.F.R. §§ 20.1100 (2003); 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record in this case shows that by a November 1985 
decision, the Board denied service connection for a low back 
disability, concluding that the low back pain for which the 
veteran sought treatment in service in the 1960s was acute 
and transitory in nature and had resolved, without residuals, 
prior to his separation from service.  This decision became 
final as of November 26, 1985, and the Chairman of the Board 
has not ordered reconsideration of this decision to date.  38 
U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

The veteran's claim to reopen (filed in July 2001) was 
already pending on the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which addresses claims to 
reopen and expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence received subsequent to November 1985 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  See Duran v. Brown, 7 Vet. 
App. 216, 220 (1995).

Evidence obtained in connection with the veteran's attempt to 
reopen includes an April 2002 letter from R. Kevin Palmer, 
D.C., of Palmer Chiropractic, who indicated that the veteran 
currently suffers from a chronic low back degenerative 
condition that more probably than not started during his 
service in the military.  This medical record had not been 
considered previously and obviously is so significant that it 
must be reviewed in connection with the current claim.  The 
veteran has therefore presented new and material evidence 
regarding the previously denied claim of service connection.

Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  This appeal is granted 
to this extent, subject to further evidentiary development.


ORDER

New and material evidence has been received and the claim for 
service connection for a low back disability is reopened.  
The appeal is allowed to this extent only.


REMAND

The veteran seeks service connection for a low back 
disability reportedly incurred while he was on active duty in 
the Army.  Service medical records from his first period of 
active duty (December 1964 to January 1968) reflect no 
complaints or findings of any low back disability during his 
enlistment examination in December 1964.  He began to seek 
outpatient treatment for lower back pain and sacral 
tenderness in July 1965.  He reported that he had had 
symptoms since the prior August, after lifting approximately 
180 lbs. onto his back.  Following an examination, the 
initial impression was "lower back pain."  The veteran 
continued to seek outpatient treatment for low back 
("sacral") pain in August 1965.  There were no complaints 
or diagnosis of any low back disability during a September 
1967 separation examination.  

During a March 1968 VA examination, the veteran reported that 
he had hurt his back several times in the service, including 
once after falling on a duffel bag and once while trying to 
lift a tent.  There was apparently another in-service back 
injury, but the veteran was very vague about this and could 
not remember when or how it happened.  He denied having been 
hospitalized following any of these incidents, and denied 
having undergone any back surgery after service.  He 
complained of low back pain which arose "once in a while."  
The results of the examination of his back and of a low back 
x-ray were entirely normal.  

In April 1979, the veteran sought treatment with a private 
physician for complaints of a one to two month history of 
left buttock and calf pain.  He also reported that he had had 
back trouble since he was in the Army in 1965, when he tried 
to move a tent and felt something "pop."  He said he 
currently worked as a welder.  A myelogram revealed an 
extradural defect on the left at the L4-L5 level, compatible 
with a ruptured nucleus pulposus.  The veteran underwent a 
partial laminectomy later that month.  

In August 2002, the veteran submitted copies of two medical 
records which appear to have been prepared during service in 
the Army National Guard.  One of the records is dated in 
September 1988, and reflects outpatient treatment of the 
veteran for skin symptoms.  In any case, a notation on this 
record indicates that the veteran was on active duty for 
training in July 1988.  The other medical record (a report of 
"Emergency Care and Treatment") is undated, but does 
reflect that the veteran was 43 years old at the time of this 
emergency room visit.  This suggests that the report was made 
sometime after March 1988 (based on the veteran's date of 
birth in his DD Form 214).  In any case, during this visit 
the veteran reported that he had injured his back while 
setting up a large tent.  Following an examination, he was 
diagnosed as having left back strain.  

Private medical records in the claims file reflect that Dr. 
Palmer has treated the veteran for low back pain and 
degenerative joint and disc disease since January 1992.  

The claims file currently contains service medical records 
dated from December 1964 through September 1967, and as well 
as the National Guard records submitted by the veteran in 
August 2002.  However, it is unclear whether the RO has 
obtained all records arising from the veteran's periods of 
military service.  The RO should conduct all appropriate 
efforts to obtain any outstanding service medical records.

The veteran should also be afforded a VA examination to 
determine the diagnosis and etiology of any low back 
disability.  VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Accordingly, the Board REMANDS this case for the following:

1.  Seek to obtain or reconstruct any 
outstanding service medical records 
(including from any periods of active 
duty for training) dated after September 
1967.

2.  Thereafter, schedule the veteran for 
a VA examination to determine the nature 
and etiology of any low back disability.  
The examiner should review the claims 
file prior to the examination of the 
veteran.  Any testing deemed necessary 
should be conducted.  The examiner should 
answer the following questions (and the 
reasons for any medical opinions should 
be discussed in detail):

a.  Does the veteran have any 
current low back disability?

b.  If the veteran has a current low 
back disability, is it at least as 
likely as not (i.e., probability of 
50 percent) that it had its onset 
during any of the veteran's periods 
of active duty and/or active duty 
for training?  If the veteran's low 
back disability includes arthritis, 
is it at least as likely as not that 
the arthritis had its onset within 
one year after discharge from the 
veteran's period of active duty in 
January 1968?

c.  Do you disagree with the 
conclusions made by Dr. Palmer in 
his April 2002 letter regarding the 
time of onset of the veteran's back 
disability?  If so, please explain.

3.  Review the examination report to 
ensure its adequacy.  If it is inadequate 
for any reason or if all questions are 
not answered specifically and completely, 
return it to the examining physician for 
revision.

4.  Review the claims file and ensure 
compliance and satisfaction with all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A and 38 C.F.R. § 3.159.

5.  Thereafter, readjudicate the claim 
for service connection for a low back 
disability.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



